82044: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-01470: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82044


Short Caption:FUGATE (MATTHEW) VS. STATECourt:Supreme Court


Related Case(s):69926, 82494


Lower Court Case(s):Washoe Co. - Second Judicial District - CR150391Classification:Criminal Appeal - Other - Post-Conviction


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:06/16/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantMatthew David FugateDavid Kalo Neidert
							(State of Nevada/DETR)
						


RespondentThe State of NevadaMarilee Cate
							(Washoe County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


02/08/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/06/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


11/06/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)20-40570




11/19/2020Docketing StatementFiled Appellant's Docketing Statement. (SC)20-42369




12/04/2020Notice/OutgoingIssued Notice to File Transcript Request Form. Due date: 10 days. (SC)20-44110




01/05/2021Order/ProceduralFiled Order Directing the Filing of Transcript Request Form. Appellant's Transcript Request Form due: 7 days. (SC).21-00178




01/08/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 8/7/20. To Court Reporter: Unknown. (SC)21-00692




03/08/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief and Appendix. (SC)21-06743




03/09/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Opening Brief and Appendix. Due date is April 7, 2021. (SC)21-06755




04/01/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1. (SC)21-09501




04/01/2021BriefFiled Appellant's Opening Brief. (SC)21-09502




04/30/2021Notice/IncomingFiled Respondent's Notice of Appearance for Marilee Cate. (SC)21-12410




04/30/2021BriefFiled Respondent's Answering Brief. (SC)21-12411




06/16/2021Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


01/14/2022Order/DispositionalFiled Order Affirming in Part, Reversing in Part and Remanding. "ORDER the judgment of the district court AFFIRMED IN PART AND REVERSED IN PART AND REMAND this matter to the district court for proceedings consistent with this order." RP/JH/KP. (SC)22-01470





Combined Case View